lyopDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s arguments/remarks and amendments on 02/28/22.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 47 has been renumbered as claim 48.
Claim 48 has been renumbered as claim 49,
Claim 49 has been renumbered as claim 50.

Claim 20 is also objected to because of the following informalities: it recites poly(acrylic acid sodium salt) and should recite poly(acrylic acid) sodium salt.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8-9, 11-16, 20 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN, L. (U.S. PG-Pub. No. 2008/0241256 A1) in view of CAI et al. (CN 104860284A, its machine English translation by EPO is cited as set forth below) and LI et al. (U.S. PG-Pub. No. 2005/0089579 A1).
Applicants Claim
Applicants claim a nanoparticle, and a composition, comprising a calcium phosphate nanosphere and an organic polyelectrolyte, i.e. an organic polyanion (i.e. polyacrylic acid sodium salt); wherein the calcium phosphate nanosphere is present between 25-75 % by weight and the organic polyelectrolyte is present between 15-65 % by weight of the nanoparticle; and wherein the nanoparticle or composition is an injectable paste.
Applicants also claim a composition comprising a plurality of amorphous calcium phosphate nanospheres distributed within a polyelectrolyte matrix.
Determination of the scope and content of the prior art (MPEP 2141.01)
For claims 1-2 and 4, KUHN teaches a drug delivery system comprising a calcium phosphate nanoparticle conjugate with active agent, wherein the calcium phosphate nanoparticles are prepared with a dispersing agent to stabilize and disperse the nanoparticles in the precipitation, wherein the suitable dispersing agent can be, i.e. a polyelectrolyte, polyacrylic acid salts (e.g. sodium polyacrylate) (see: [0007-0008]; [0033-0034]; and page 10, reference claims 1, 4, 7 & 9). As such, the “calcium phosphate” reads on the similar “calcium phosphate” compound of claim 1, and the “sodium polyacrylate’ reads on the “organic polyelectrolyte is an organic polyanion, which can be poly(acrylic acid) sodium salt” of claims 1, 2 and 4.
For claims 6 and 8, KUHN teaches that the prepared calcium phosphate nanoparticles have a mean particle diameter, e.g. about 10 nm (see: [0063]; and page 10, reference claim 5). As such, the diameter “about 10 nm” reads on the dimension” less than 50 nm or less than 20 nm” as claimed.
For claims 9, 15, 46, KUHN teaches the calcium phosphate nanoparticle is amorphous calcium phosphate nanoparticle (see: page 10, reference claim 2).
For claim 11, KUHN teaches the calcium phosphate nanoparticle can be formulated into a formulation which also can comprise a liquid vehicle, e.g. water (see: page 3: [0046], line 1-5).
For claims 13, 14, 46-47 (first claim 47 which is not renumbered), KUHN teaches that the calcium phosphate nanoparticle can be formulated into a “formulation” (see: page 3: [0045], line 1-3), which reads on the “composition” form as claimed. KUHN also teaches that the calcium phosphate nanoparticles are prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate), poly-L- lysine, or a combination thereof (see: [0033)). As such, the dispersing agent “sodium polyacrylate” and “poly-L-lysine” taught by KUHN reads on the “organic polyanion” and “organic polycation” compounds as claimed, respectively, as evidenced by the instant specification which recites an example of anionic polymers can be “poly(acrylic acid) sodium salt” and an example of cationic polymers can be “poly-L-lysine” (see specification: filed on 09/13/201, page 9: [0064], line 3-4 and [0065], line 3 & 5). As such, it would have been obvious that the formulation taught by KUHN can comprise more than one calcium phosphate nanoparticle molecule, i.e. a plurality of nanoparticle molecules, wherein some of them bind to the poly(acrylic acid) sodium salt (polyanion), and some of them bind to the poly-L-lysine (polycation) in the similar manner as claimed, and it would have been obvious for one of ordinary skill in the art to optimize the ratio of the polyanions and polycations associated with the amorphous calcium phosphate nanospheres in order to provide approximately equal amounts of polyanions and polycations in the matrix with the calcium phosphate to afford a net neutral charge because it was known in the art to optimize compositions comprising calcium phosphate and polyelectrolytes being added to a composition which is being used in the body in order to form the most effective and safe composition which does not harm the patient in which it is being used, and because it was known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For claims 15 and 20, KUHN teaches that the calcium phosphate nanoparticle can be formulated into a “formulation” (see: page 3: [0045], line 1-3), which reads on the “composition” form as claimed. KUHN teaches the calcium phosphate nanoparticle is amorphous calcium phosphate nanoparticle (see: page 10, reference claim 2). KUHN also teaches that the calcium phosphate nanoparticles are prepared with at least one dispersing agent, e.g. polyelectrolytes, e.g. polyacrylic acid salt (e.g. sodium polyacrylate), poly-L-lysine, or a combination thereof (see: [0033]). As such, the calcium phosphate nanoparticles are distributed within the polyelectrolytes in the similar manner as claimed.
For claim 16, KUHN teaches that “lyophilization” technique can be used to dry the precipitate of calcium phosphate nanoparticles (see: 0065], for example). As such, it would have been obvious that such technique can be used to lyophilize the composition in the similar as claimed.
For claims 12 and 45, KUHN teaches “injectable” formulation that can be an injectable paste (e.g. [0068]; [0045)).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Regarding the instant claims, KUHN teaches a delivery system comprising the calcium phosphate nanoparticles, prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate) to form the prepared calcium phosphate nanoparticles having a mean particle diameter, e.g. about 10 nm, as the present nanoparticle claimed.
Although KUHN teaches the calcium phosphate nanoparticles have a mean particle diameter, e.g. about 10 nm, which falls within the claimed nanosphere dimension, KUHN does not explicitly indicate that the calcium phosphate nanoparticle has dimension as a nanosphere, as recited in the instant claims 1 and 15. The deficiency is suggested by the reference CAI.
CAI teaches an amorphous calcium phosphate nanospheres have particle size of less than 100 nm and a portion of which is below 40 nm. CAI teaches that amorphous calcium phosphate nanosphere is desirable and can be used to bond repair materials to promote dentin biomimetic mineralization (see CAI’s English translation: Summary Invention section, line 1-4 & 8-10).
CAI also teaches that the advantages of the amorphous calcium phosphate nanospheres are that these nanospheres are small in size, have good dispersibility and good fluidity, and they are stable for a long period of time. The nanospheres are also easy to produce and the cost is low, and the Ca/P ratio of the nanosphere is adjustable that is beneficial to biomedical biomimetic mineralization (see CAls English translation: Summary Invention section, line 1-2 & 10-12).
Regarding the amendments to claim 1 and new claim 47 (the second claim 47 which is renumbered as claim 48), KUHN does not teach the specific formulation (of calcium phosphate nanosphere and the organic polyelectrolyte) in an injectable formulation that is in a paste form as recited in claims 12 and 45, and KUHN also does not teach the amounts of the calcium phosphate and polyelectrolyte as recited in amended claim 1 and new claim 47 (the second claim 47 which is renumbered as claim 48). The deficiencies are suggested by the reference LI et al.
LI teaches a composition for injectable delivery of osteogenic proteins, which may take the form of a rod-shaped or a paste, comprising a calcium phosphate material, i.e. amorphous apatitic calcium phosphate (see: [0007], line 5). As such, the “injectable paste” form taught by LI provides the suggestion that reads on the instant claims 12 and 45.
In addition, LI teaches the advantages of utilizing an injectable paste form for delivery active agents (i.e. osteogenic proteins) and a calcium phosphate material to patients is that the paste form is suitable for local intraosseous delivery and may therefore be injected directly into an osteoporotic or osteopenic site whereupon the paste hardens to a solid form and effectively induces the formation and/or maintenance of bone (see: [0028-0029)).
LI teaches that the calcium phosphate material can be used in an amount ranging from about 40% to about 60% by weight, if the rod-shaped of the composition is used; or in an amount ranging from about 45 % to about 55 % by weight, if the paste of the composition is used (see: [0009]).
LI also teaches the composition also comprises an additive, i.e. polysaccharides, synthetic polymers, surfactants, preferably carboxymethyl cellulose, dextran sulfate, or combinations thereof, wherein said additives can be used in an amount ranging from about 20 % to about 40 % by weight, if the rod-shaped of the composition is used; or in an amount ranging from about 10 % to about 20 % by weight, if the paste of the composition is used (see: [0011]).
As such, the amounts of the “amorphous calcium phosphate” and the “additives” (e.g. carboxymethyl cellulose, dextran sulfate), as taught by LI set forth above, read on the amounts of calcium phosphate and organic polyelectrolyte recited in instant claim 12.
LI also suggests that depends on the administration routes and particular dosage regimens, which will be determined by the clinical indication being addressed and patient variables (e.g. weight, age, sex) and clinical presentation (e.g. extent of injury, site of injury, etc.) (see: [0065)).
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
KUHN teaches a delivery system comprising the calcium phosphate nanoparticles, prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate) and forms the prepared calcium phosphate nanoparticles having a mean particle diameter, e.g. about 10 nm, and CAI provides the benefits and desirable properties that can be obtained from the amorphous calcium phosphate nanosphere.
As such, it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to utilize CAls calcium phosphate nanospheres in KUHN’s drug delivery system because CAI teaches the advantages provided by the amorphous calcium phosphate nanospheres are desirable, such as the nanospheres are small in size, have good dispersibility and good fluidity, and they are stable for a long period of time. The nanospheres are also easy to produce and the cost is low, and the Ca/P ratio of the nanosphere is adjustable and, therefore, the use of calcium phosphate nanosphere is desirable for drug delivery to provide benefits to patients, i.e. it can directly bond to repair materials to promote dentin biomedical biomimetic mineralization.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to formulate the injectable formulation, as suggested by the combined teaching of KUHN and CAI, into a paste form because LI teaches the advantages of utilizing an injectable paste form for delivery active agents (i.e. osteogenic proteins) and a calcium phosphate material to patients is that the paste form is suitable for local intraosseous delivery and may therefore be injected directly into an osteoporotic or osteopenic site whereupon the paste hardens to a solid form and effectively induces the formation and/or maintenance of bone.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to add suitable amount of each ingredient present in the formulation, i.e. a Suitable amount of calcium phosphate material and a suitable amount of additives as taught by LI set forth above, to a desirable level for the treatment of patients, and such amount depends on the administration routes and particular dosage regimens, which will be determined by the clinical indication being addressed and patient variables, e.g. weight, age, sex, and clinical presentation, e.g. extent of injury, site of injury, for examples, as taught by LI.
Regarding claim 48 (renumbered as 49), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, because the combined references together teach the structure of claim 15/render this structure obvious in the absence of evidence to the contrary and the claims are to the composition the composition of the combined prior art reads on the process limitations instantly claimed whether or not it was made by the claimed steps.
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous 112 (b) rejections and these rejections are withdrawn, and have overcome the previous claims objections and these objections are also withdrawn. Applicant’s amendments to the claims and new claims have prompted the revised grounds of rejection presented herein. Applicant’s arguments with respect to the 103 rejections of record have been fully considered but were not persuasive at this time and are addressed herein.
	Firstly, applicants argue that Li cannot be used to teach the instantly claimed percentages with Kuhn and Cai because the percentages disclosed in Li are for calcium phosphate and additives (e.g. binders or excipients) would not be viewed as relevant for the dispersant in Kuhn. The examiner respectfully disagrees because the additives of Li which are recited in the disclosed percentages which read on those instantly claimed include polyelectrolytes, amino acids, natural and synthetic polymers, carboxymethyl cellulose, which read on those instantly claimed and these additives of Li read on those taught by Kuhn to be used as dispersants/stabilizers, e.g. polyelectrolytes, amino acids, acrylic based polymer salts, etc. Thus, the amounts of calcium phosphate and additives of Li are appropriate and read on the instantly claimed amounts and are properly combinable with the prior art Kuhn and Cai contrary to applicant’s assertions and arguments at this time.
Applicants then further argue that their newly added limitation that all calcium phosphate nanospheres are amorphous is not taught by Kuhn. The examiner respectfully disagrees as Kuhn expressly teaches the ratio of calcium to phosphate can be selected to form amorphous forms, e.g. all particles being amorphous and this teaching is further supported by Cai which teaches CAI teaches an amorphous calcium phosphate nanospheres have particle size of less than 100 nm and a portion of which is below 40 nm. CAI teaches that amorphous calcium phosphate nanosphere is desirable and can be used to bond repair materials to promote dentin biomimetic mineralization. CAI also teaches that the advantages of the amorphous calcium phosphate nanospheres are that these nanospheres are small in size, have good dispersibility and good fluidity, and they are stable for a long period of time. The nanospheres are also easy to produce and the cost is low, and the Ca/P ratio of the nanosphere is adjustable that is beneficial to biomedical biomimetic mineralization. Thus, one of ordinary skill in the art would obviously be motivated to form nanospheres wherein all of the nanospheres are amorphous as is instantly claimed because Kuhn teaches the ratio of calcium to phosphate can be selected to form amorphous forms and Cai teaches that there are clear benefits to choosing CaP amorphous nanospheres which are discussed above. Thus, contrary to applicant’s arguments it would have been obvious to form the claimed compositions, nanoparticles and pastes with the claimed all amorphous CaP nanospheres as is instantly claimed.
Applicants finally argue that their composition requires approximately equal amounts of polyanion and polycations in the matrix. The examiner respectfully points out that this is not a requirement for all of the instant claims and further it was known in the art to optimize the ratios of polyelectrolytes/polyanions and polycations to form the most effective CaP polyelectrolyte composition for forming a paste for use in patients in need thereof as is taught by the combined references above and further it was known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616